Citation Nr: 1435899	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  09-49 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel





INTRODUCTION

The Veteran served on active duty from April 1974 to January 1976.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction was later transferred to the RO located in Atlanta, Georgia. 

The Veteran did not appear at a scheduled Board videoconference hearing in July 2014, and has not requested a new hearing; his original hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2013).

The Virtual VA paperless claims processing system contains documents that are either irrelevant or duplicative of the evidence already contained in the claims file, apart from the Veteran's representative's written brief presentation. The Veterans Benefits Management System (VBMS) does not contain pertinent information.

In his July 2009 Notice of Disagreement (NOD) with the rating decision on appeal, the Veteran informally raised the additional claim of entitlement to service connection for depression as secondary to claimed tinnitus.  This claim is not currently before the Board on appeal, and is hereby referred to the Agency of Original Jurisdiction (AOJ) for initial consideration. 

The appeal is REMANDED to the Agency of Original Jurisdiction. VA will notify the Veteran if further action is required.


REMAND

VA did not provide the Veteran with medical examinations regarding these claims. See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159 (2013).  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  (1) competent lay or medical evidence of disability or recurrent or persistent symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence indicates that there may be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  Here, the Veteran reports current diminished hearing and ringing in the ears, thus indicating current symptoms.  The Veteran's military occupational specialty was electronic warfare systems specialist and he alleges noise exposure on the flight line; this indicates in-service noise exposure.  Although not quite clear if the Veteran is asserting continuous symptoms, the Board finds that VA's duty to assist requires a medical opinion in order to adjudicate the claims.  

While on remand, the AOJ must issue a notice letter to the Veteran regarding his claim for service connection for tinnitus as one was never issued.  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a VCAA letter regarding the claim for service connection for tinnitus in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2013), and all other applicable legal precedent.

2. Also request that the Veteran identify all post-service records of treatment for hearing loss and/or tinnitus, both from VA and private treatment, providing him with a medical authorization form to release any such private medical records (VA Form 21-4142). Then take appropriate measures to obtain corresponding treatment records based on the information provided. 

3. After any additional evidence is associated with the claims file, schedule the Veteran for a VA audiological examination regarding claimed bilateral hearing loss and tinnitus. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, including audiometric testing, and all findings should be set forth in detail.  The examiner must include in the examination report the explanation for any opinion expressed. 

The VA examiner should initially indicate whether diagnoses of hearing loss and/or tinnitus are warranted. The examiner should then opine as to whether the currently diagnosed disorders are at least as likely as not (50 percent or greater probability) due to in-service noise exposure during the Veteran's military service, taking into consideration his reported in-service noise exposure while working on the flight line, as well as the documented medical history, as well as any relevant post-service occupational or recreational noise exposure. 

4.	Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4. Review the claims file. If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268 (1998).

5. Thereafter, readjudicate the claims on appeal in light of all additional evidence received. If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.
6. 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.             §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).

